Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 28, 2017

                                      No. 04-17-00161-CV

                        IN THE INTEREST OF I.G.W. AND D.P.W.,

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI07615
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         The reporter’s record was originally due May 2, 2017. The portion of the record
requested, pursuant to the docketing statement, was the March 3, 2017 record taken by court
reporter Letitia Moncivais. When the record was not filed, we sent notice to Ms. Moncivais,
advising her that the record was past due, and that if no response was filed within ten days of the
letter, the reporter’s record would be due June 8, 2017. Ms. Moncivais did not respond to our
notice letter and did not file the record by June 8, 2017. Accordingly, on June 14, 2017, the
clerk’s office of this court contacted Ms. Moncivais by telephone. Ms. Moncivais stated she was
unaware a record had been requested and would filed a notification of late record that day.
However, she did not file a notification of late record that day. Finally, on June 26, 2017, Ms.
Moncivais sent an email and left a voicemail with the clerk’s office. In the email and voicemail,
Ms. Moncivais stated she had been hospitalized and was out of the office the week of June 19,
2017. She stated she would file a notification of late record on June 26, 2017. On that date, Ms.
Moncivais filed a notification of late record in which she reiterates that she was out of the office
during the week of June 19, 2017. Ms. Moncivais stated in her notification she would need an
additional thirty days to prepare the record after she determines what appellant has requested.

        Accordingly, after review, we granted the requested extension of time and ordered Ms.
Moncivais to file her portion of the record in this court on or before July 26, 2017, eighty-five
days from the original due date. On July 26, 2017, Ms. Moncivais filed a second notification of
late recording, asking for an additional five days in which to complete and file the record in this
court. We GRANT the requested extension of time and ORDER Ms. Moncivais to file the
reporter’s record in this court on or before July 31, 2017. Ms. Moncivais is advised that no
further extensions of time will be granted absent written proof of extraordinary
circumstances that prevent the timely filing of the record. She is further advised that if the
record is not filed by the date ordered, we may order her to appear and show cause why
she should not be held in contempt.
       We order the clerk of this court to serve a copy of this order on court reporter Letitia
Moncivais by certified mail, return receipt requested and by first class United States mail.
Because “[t]he trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court to serve a
copy of this order on the trial court, in addition to serving it upon appellant and all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk